Citation Nr: 1113359	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-41 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a skin rash.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for skin cancer of forehead, face, and neck.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The RO denied service connection for a skin rash and skin cancer of the forehead, face, and neck in August 2000 and May 2001 rating decisions and properly notified the Veteran on each occasion; he did not perfect an appeal of either decision.

2.  The May 2001 rating decision is the last final decision prior to the Veteran's request to reopen his claims in January 2008. 

3.  Evidence received since the May 2001 rating decision regarding the Veteran's claims for service connection for skin rash and skin cancer of the forehead, face, and neck is cumulative to, or redundant of, the evidence previously of record and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The August 2000 and May 2001 rating decisions are final.  U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been received, and the claim seeking service connection for a skin rash may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  New and material evidence has not been received, and the claim seeking service connection for skin cancer of the forehead, face, and neck may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that a skin rash and skin cancer of the forehead, face, and neck are related to his service with the United States Army from December 1955 to November 1959.  Specifically he contends that he was exposed to severe sun and cold during his military service which has led to his current skin problems. 

Analysis

The Veteran submitted an original claim for service connection for a skin rash and skin cancer of the forehead, face, and neck in April 1999.  By rating decision dated in August 2000, the RO denied both claims of service connection, noting that the Veteran's service treatment records were unavailable and "fire-related," referring to a 1973 fire at the National Personnel Records Center and finding that there was no evidence of in-service skin problems.  

The Veteran submitted a second claim for service connection for a skin rash and skin cancer of the forehead, face, and neck in September 2000.  By rating decision dated in May 2001, the RO again denied both claims of service noting that the Veteran's service treatment records were "fire-related" and also noting that while there was a current diagnosis of a skin disorder, there was no evidence to substantiate the Veteran's exposure to the sun or cold during his military service.  

Although the RO provided notice of these denials, the Veteran did not initiate an appeal of either decision.  Therefore, the RO's decisions of August 2000 and May 2001 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.   

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the May 2001 rating decision included correspondence dated in December 1959 from the Veterans' Service Office in Chippewa Falls, Wisconsin and addressed to the Veteran containing the following:  "We suggest that you contact your V.A. Office pertaining to establishing a service connection for your skin condition at your earliest convenience."  Also of record was the Veteran's November 1999 statement wherein the Veteran reported a 38 year occupational history as a construction equipment operator, operating all kinds of machine equipment under all conditions, heat, cold, industrial fumes, and chemicals.  Also of record was a May 2000 private treatment note from J.E., D.O. noting that the Veteran had been diagnosed with actinic keratosis and onychomycosis and containing an opinion that the Veteran's actinic keratosis was secondary to the Veteran's sun and cold exposure during military service and that the Veteran also developed onychomycosis while in the military.  

Evidence submitted since the May 2001 rating decision includes VA outpatient treatment records dated through August 2008 which show complaints of a skin rash on the lower legs and shoulders as early as December 2003 with a subsequent diagnosis of myocosis fungoides as early as January 2005.  

The Board finds that some of the evidence presented since the prior final denial in May 2001 is new, in that it was not previously of record.  However, such evidence is not material, in that it does not raise a reasonable possibility of substantiating the claim.  The recently submitted evidence addresses current skin conditions, with no reference to incurrence, in service or otherwise.  As noted, the bases of the prior denial was that there was no evidence to substantiate the skin problems in service or Veteran's exposure to the sun or cold during his military service.  Since the May 2001 rating decision, such evidence remains lacking.  No evidence added to the record substantiates the Veteran's exposure to the sun or cold during his military service or shows that the Veteran's current claimed skin conditions were incurred during his active military service.  As such, the provisions of 38 C.F.R. § 3.156(a) have not been satisfied and the claim is not reopened.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by letter dated in February 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has made all reasonable attempts to locate the Veteran's service treatment records as noted in a September 2009 memorandum regarding the unavailability of the Veteran's service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  While the Veteran has not been given a VA examination in connection with this claim, the duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

As new and material evidence has been received, the claim for service connection for a skin rash is not reopened.

As new and material evidence has been received, the claim for service connection for skin cancer of forehead, face, and neck is not reopened.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


